The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejection - 35 U.S.C. § 112
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor (or joint inventors) regards as the invention. 

1) Features in FIGs. 1.2 and 1.7 are indefinite and non-enabled. Specifically, the four curved features lines on the top outer edges in FIGS. 1.2 and 1.7 are not illustrated in FIGs. 1.1, 1.3, 1.4, 1.5, and 1.6. See the annotated illustrations below with arrows identifying the indefinite features. 

    PNG
    media_image1.png
    978
    1075
    media_image1.png
    Greyscale

 
To overcome, the examiner recommends amending for consistency. 
2) FIG. 1.1 is inconsistent with FIGs. 1.2 and 1.7. Specifically, the feature lines identified with arrows in FIGs. 1.2 and 1.7 are illustrated with shade lines in FIG. 1.1. 

    PNG
    media_image2.png
    916
    1022
    media_image2.png
    Greyscale


To overcome, the examiner recommends amending for consistency. 

3) Features in FIGs. 1.3 and 1.6 are inconsistent with FIG. 1.1. Specifically, the feature lines identified with arrows in FIGs. 1.3 and 1.6 are not illustrated in FIG. 1.1. 

    PNG
    media_image3.png
    361
    1063
    media_image3.png
    Greyscale


To overcome, the examiner recommends amending for consistency. 

Due to these ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter that the applicants regard as the invention and enable a designer of ordinary skill to reproduce the shape and appearance of the claimed design.
	
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Each drawing sheet submitted after the filing dale of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as amended.
 
If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If all the figures on a drawing sheet are canceled, a replacement sheet is not required. A marked up copy of the drawing sheet (labeled as "Annotated Sheet") including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that includes an explanation of the change to the drawings.

All changes to the drawings should be explained in either the drawing amendment or remarks section of the amendment paper. See 37 CFR 1.121 (d). A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided with the response. See 37 CFR 1.121(d)(2).

If inventor(s) choose/s to amend the drawings and/or specification, the amendment must meet the written description requirement of 35 U.S.C. 112(a). It must be apparent that inventor(s) was/were in possession of the amended design at the time of original filing. When preparing new or replacement drawings, be careful to avoid introducing new matter prohibited by 35 U.S.C. 132(a) and 37 CFR 1.121(f). A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121(d).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons
	
Conclusion 
The claim stands rejected under 35 U.S.C. 112(a) and (b), as set forth above. The prior art made of record and not relied upon is considered pertinent to inventor’s or joint inventors’ disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 11:00AM - 6:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922